--------------------------------------------------------------------------------

Exhibit 10.1
 
LICENSE AGREEMENT


 
BETWEEN


 
BIOTIME, INC.


 
AND

 
CORNELL UNIVERSITY


 
FOR
 


DOCKET NO. D- 4665


DOCKET NO. D- 5302
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
RECITALS 
1    
ARTICLE 1.  DEFINITIONS
2    
ARTICLE 2.  GRANTS5
5    
ARTICLE 3.  CONSIDERATION 
6    
ARTICLE 4.  REPORTS, RECORDS AND PAYMENTS 
10    
ARTICLE 5.  PATENT MATTERS 
13    
ARTICLE 6.  GOVERNMENTAL MATTERS 
14    
ARTICLE 7.  TERMINATION OF THE AGREEMENT 
14    
ARTICLE 8.  LIMITED WARRANTY AND INDEMNIFICATION 
15    
ARTICLE 9.  USE OF NAMES AND TRADEMARKS 
17    
ARTICLE 10.  MISCELLANEOUS PROVISIONS 
18    
Appendix A - DEVELOPMENT REPORT 
24    
Appendix B - Commercialization Report 
26

 
 
 

--------------------------------------------------------------------------------

 
 
LICENSE AGREEMENT


This agreement ("Agreement") is made by and between BioTime, Inc., a California
corporation having an address at 1301 Harbor Bay Parkway, Alameda CA 94502
("LICENSEE") and Cornell University (“Cornell”) as represented by its Cornell
Center for Technology Enterprise and Commercialization ("CCTEC") at 395 Pine
Tree Road, Ithaca, NY 14850.


This Agreement is effective on August 23, 2011 ("Effective Date").
 
RECITALS


WHEREAS, the inventions disclosed in Disclosure Docket No. D-4665 and D5302 and
titled “Methods For Developing Endothelial Cells From Pluripotent Cells And
Endothelial Cells Derived” and “Generation and Expansion of Endothelial Cells
and Vascular Progenitors from Pluripotent Cells”, respectively ("Inventions"),
were made in the course of research at Cornell by Drs. Shahin Rafii, an employee
of the Howard Hughes Medical Institute (“HHMI”) and a faculty member at Cornell,
and Daylon James, a Cornell employee,  (hereinafter and collectively, the
"Inventors") and are covered by Patent Rights as defined below;


WHEREAS, the Inventors are obligated to assign all of their right, title and
interest in the Invention to the Cornell Research Foundation, Inc. (“CRF”) or to
Cornell or HHMI and have done so. HHMI has assigned its rights in the Invention
to Cornell, subject to certain research use license rights retained by HHMI
pursuant to the Collaboration Agreement dated September 1, 2005


WHEREAS, CRF has engaged CCTEC to manage Invention, in whole or in part,
assigned to it and has fully authorized CCTEC to manage all rights subsisting
therein and to enter into any agreement granting such rights to advance the
missions of Cornell;


WHEREAS, CCTEC is the officially authorized unit at Cornell to manage Invention
and to grant rights subsisting therein for Cornell and CRF;


WHEREAS, LICENSEE entered into a secrecy agreement (Agreement Control No.
2011-63-06976) with CRF or Cornell, effective Nov 12, 2010, for the purpose of
evaluating the Invention;


WHEREAS, Cornell desires that the Invention be developed and utilized to the
fullest possible extent so that its benefits can be enjoyed by the general
public;


WHEREAS, LICENSEE desires to obtain certain rights from Cornell for commercial
development, use, and sale of the Invention, and Cornell is willing to grant
such rights; and


WHEREAS, LICENSEE understands that Cornell may publish or otherwise disseminate
information concerning the Invention and Technology (as defined below) at any
time and that LICENSEE is paying consideration hereunder for its early access to
the Invention, the associated intellectual property rights and Technology, not
continued secrecy therein.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, the parties agree:

ARTICLE 1.  DEFINITIONS


The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.


1.1
"Affiliate" means any corporation or other business entity which is bound in
writing by LICENSEE to the terms set forth in this Agreement and in which
LICENSEE owns or controls, directly or indirectly, at least forty percent
(40%)  of the outstanding stock or other voting rights entitled to elect
directors, or in which LICENSEE is owned or controlled directly or indirectly by
at least forty percent (40%)  of the outstanding stock or other voting rights
entitled to elect directors; but in any country where the local law does not
permit foreign equity participation of at least forty percent (40%), then an
"Affiliate" includes any company in which LICENSEE owns or controls or is owned
or controlled by, directly or indirectly, the maximum percentage of outstanding
stock or voting rights permitted by local law.



1.2
"Sublicense" means an agreement into which LICENSEE enters with a third party
that is not an Affiliate for the purpose of (i) granting certain rights; (ii)
granting an option to certain rights; or (iii) forbearing the exercise of any
rights, granted to LICENSEE under this Agreement after Effective Date.
"Sublicensee" means a third party with whom LICENSEE enters into a Sublicense.



1.3 
"Field" means (1) cell therapy for age- and diabetes-related vascular diseases
and cancer only in human therapeutics (2) human cell therapy Combination
Products wherein human vascular or vascular forming cells are utilized with
other human cell types for the purpose of enhancing the viability of the graft
of other human cell types, in human therapeutics (3) cell-based products for the
Research Market only and (4) non-cell-based products for the Research Market
only.



1.4
"Territory" means worldwide.



1.5
"Term" means the period of time beginning on Effective Date and ending on the
later of (i) the expiration date of the longest-lived patent in Patent Rights;
or (ii) on a country-by-country basis, the twenty-first (21st) anniversary of
the first commercial sale of a Licensed Product.



1.6
"Patent Rights" means CRF's or Cornell’s right in any of the following:  the PCT
patent application (serial number PCT/US10/61970, titled " Methods For
Developing Endothelial Cells From Pluripotent Cells and Endothelial Cells
Derived") and a US provisional patent application to be filed on D5302
disclosing and claiming the Inventions, filed by Inventors and assigned to CRF
or Cornell; and continuing applications thereof including divisions, and
continuations-in-part (but only to extent the claims thereof are directed to
subject matter specifically described in said applications); any patents issuing
on said applications including reissues, reexaminations and extensions; and
claims of all foreign patent applications, patents, and other intellectual
property which are directed to subject matter specifically described in said
applications.

 
 
2

--------------------------------------------------------------------------------

 
 
1.7
"Technology" means the technical information and know-how relating to the
Invention that exists as of the Effective Date and that Cornell or the Inventor
provide to LICENSEE prior to the Effective Date and during the Term of this
Agreement for the purpose of developing Licensed Product as later defined
below.  Technology shall include any tangible materials such as cell lines,
transgenic animals and/or vectors and clones that exist as of the Effective Date
and that Cornell may provide to LICENSEE during the Term of this Agreement.



1.8
"Research Market" means use by consumers in laboratories of academic,
government, industrial, clinical, or other institutions who determine for
themselves that they are entitled to purchase and/or use Licensed Products
labeled "For Research Use Only - Not for any clinical or therapeutic use in
Humans or Animals" or a reasonable equivalent thereto. The Research Market
expressly excludes, everywhere in the world, use of Licensed Products for the
diagnosis of, or predisposition to, or therapy of a disease state in humans or
animals.



1.9 
"Licensed Method" means any method that uses Technology, or is claimed in Patent
Rights the use of which would constitute, but for the license granted to
LICENSEE under this Agreement, an infringement, an inducement to infringe or
contributory infringement, of any pending or issued claim within Patent Rights.
For the purpose of this Agreement, LICENSEE agrees that the above definition
shall be interpreted as if Cornell or CRF is the sole owner and assignee of
Patent Rights.



1.10
"Licensed Product" means any service, composition or product that uses
Technology, or is claimed in Patent Rights, or that is produced or enabled by
Licensed Method, or the manufacture, use, sale, offer for sale, or importation
of which would constitute, but for the license granted to LICENSEE under this
Agreement, an infringement, an inducement to infringe or contributory
infringement, of any pending or issued claim within the Patent Rights. For the
purpose of this Agreement, LICENSEE agrees that the above definition shall be
interpreted as if Cornell or CRF is the sole owner and assignee of Patent
Rights.



1.11
"Net Sales" means the total of the gross invoice prices of Licensed Products
sold or leased by LICENSEE, Sublicensee, Affiliate or any combination thereof,
less the sum of the following actual and customary deductions where applicable
and separately listed:  cash, trade, or quantity discounts; sales, use, tariff,
import/export duties or other excise taxes imposed on particular sales (except
for value-added and income taxes imposed on the sales of Licensed Product in
foreign countries); transportation charges; or credits to customers because of
rejections or returns. For purposes of calculating Net Sales, (i) transfers of
Licensed Products to a Sublicensee of Licensed Product under this Agreement for
end use (but not resale) by the Sublicensee shall be treated as sales by
LICENSEE at the list price of LICENSEE in an arm-length transaction, or (ii)
transfers of Licensed Products to an Affiliate for resale by the Affiliate shall
be treated as sales at [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission], in each case subject to the deductions described in the first
sentence of this paragraph.  For the avoidance of doubt, any Licensed Product
sold or transferred from LICENSEE to an Affiliate or Sublicensee for which
royalties are paid as required by Paragraph 3.1 (d) (iv) or 3.1 (f),
respectively, will be subject to a royalty payment only upon sale by the
Affiliate or Sublicensee.

 
 
3

--------------------------------------------------------------------------------

 
 
1.12
“Patent Costs” means all out-of-pocket expenses for the preparation, filing,
prosecution, and maintenance of all United States and foreign patents included
in Patent Rights. Patent Costs shall also include reasonable out-of-pocket
expenses for patentability opinions, inventorship review and determination,
preparation and prosecution of patent application, re-examination, re-issue,
interference, opposition activities related to patents or applications in Patent
Rights [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission].



1.13  
“Combination Product" means any product which is a Licensed Product and contains
other product(s) or product component(s) ("Component") that is not an excipient,
diluent, adjuvant, buffer, inert carrier material and the like and (i) does not
use Invention, Technology or Patent Rights; (ii) the sale, use or import of each
by itself does not contribute to or induce the infringement of Patent Rights;
(iii) is sold separately by LICENSEE, its Sublicensee or an Affiliate; and (iv)
enhances the market price of the final product(s) sold, used or imported by
LICENSEE, its Sublicensee, or an Affiliate.



1.14
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]

 
1.15
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]

 
1.16
“Valid Patent Claim” shall mean either (a) a claim of an issued and unexpired
patent included within the Patent Rights, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise or (b) a claim of a
pending patent application included within the Patent Rights, which claim was
filed in good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of such application.

 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2.  GRANTS


2.1  License.  Subject to Article 5.1 ("patent costs reimbursement obligations")
and to the limitations set forth in this Agreement, Cornell hereby grants to
LICENSEE, and LICENSEE hereby accepts, a license under Patent Rights to make and
have made, to use and have used, to sell and have sold, to offer for sale, and
to import and have imported Licensed Products and to practice Licensed Methods
and to use Technology, in the Field within the Territory and during the Term.


The license granted herein is exclusive for Patent Rights and is non-exclusive
for Technology and non-cell-based products for the Research Market.
 
LICENSEE may extend the rights granted above to its Affiliates provided that
LICENSEE shall first provide to Cornell a written assurance from each of its
Affiliates to comply with all applicable terms, conditions and obligations to
Cornell, including payment of royalties on Net Sales by the Affiliate.


2.2  Sublicense.


(a)  The license granted in Paragraph 2.1 includes the right of LICENSEE to
grant Sublicense to third parties during the Term but only for as long as the
license granted for Patent Rights in this Agreement is exclusive; provided, that
the conversion of a license from an exclusive license into a non-exclusive
license shall not invalidate any Sublicense in effect at the time the license
becomes non-exclusive, but the rights of the Sublicensee shall become
non-exclusive to the same extent as the rights of LICENSEE.


(b)  With respect to Sublicense granted pursuant to Paragraph 2.2(a), LICENSEE
shall:


(i)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission];


(ii)  to the extent applicable, include all of the rights of and obligations due
to Cornell and HHMI and contained in this Agreement; including, without
limitation, a provision binding sublicensees to all terms hereof intended for
the protection of Cornell and other indemnified parties, including HHMI, against
liability or loss;


                                (iii)  promptly provide Cornell with a copy of
each Sublicense issued and any amendment made to any Sublicense; and


(iv)  collect and guarantee payment of all payments due, directly or indirectly,
to Cornell from Sublicensees and summarize and deliver all reports due, directly
or indirectly, to Cornell from Sublicensees.


(c)  Unless a Sublicense receives written consent from Cornell prior to its
issuance by LICENSEE to the Sublicensee, upon termination of this Agreement for
any reason, Cornell, at its sole discretion, shall determine whether LICENSEE
shall cancel or assign to Cornell said Sublicense; provided, that Cornell shall
assume, perform, and absolve LICENSEE from any and all obligations of LICENSEE
under any Sublicense assumed by Cornell.
 
 
5

--------------------------------------------------------------------------------

 


2.3  Reservation of Rights.  Cornell and HHMI reserve the right to:


(a)  make and use the Invention, Technology and Patent Rights for educational
and research purposes;


(b)  publish or otherwise disseminate any information about the Invention and
Technology at any time; and


(c)  allow other nonprofit institutions to make and use Invention, Technology
and Patent Rights for educational and research purposes.


LICENSEE acknowledges that it has been informed that the Patent Rights and
Technology were developed, at least in part, by employees of HHMI and that HHMI
has a paid-up, non-exclusive, irrevocable license to use the Patent Rights and
Technology for HHMI’s research purposes, but with no right to assign or
sublicense (the “HHMI License”).  The licenses granted herein are explicitly
made subject to the HHMI License.
 
ARTICLE 3.  CONSIDERATION


3.1  Fees and Royalties.  The parties hereto understand that the fees and
royalties payable by LICENSEE to Cornell under this Agreement are partial
consideration for the license granted herein to LICENSEE under Technology, and
Patent Rights. LICENSEE shall pay Cornell:


(a)  a license issue fee [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission], within thirty (30) days after the Effective Date;


(b)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission];


[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
                 (c)  milestone payments in the amounts payable according to the
following schedule or events:
 

Amount Date or Event

              

 
(i)
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] 1st
Year Research Products sales reach [*Certain information has been omitted under
a request for confidential treatment, and the omitted information has been filed
with the Commission]

 
 
6

--------------------------------------------------------------------------------

 
 

 
(ii)
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]

First Phase II Clinical Trial dosing of a human therapeutic Licensed Product
 

 
(iii)
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]

First Phase III Clinical Trial dosing of a human therapeutic Licensed Product
 

 
(iv)
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]

FDA Approval of first human therapeutic Licensed Product for age-related
vascular disease
 

 
(v) 
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]

FDA Approval of first human therapeutic Licensed Product for cancer
 
(d)  an earned royalty


(i)           (a) of [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]on Net Sales of Licensed Products for human therapeutic uses by
LICENSEE during the Pre-Issuance Royalty Term; and (b) of [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]on Net Sales of Licensed Products
for human therapeutic uses by LICENSEE during the [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission]


(ii)             (a) of [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission]on Net Sales of cell-based Licensed Products for the Research Market
by LICENSEE during [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]; and (b) of [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission]on Net Sales of cell-based Licensed Products for the Research Market
by LICENSEE;
 
 
7

--------------------------------------------------------------------------------

 


(iii)           of [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]on Net Sales of non-cell-based Licensed Products for the Research
Market.


(iv)           If Licensed Products are sold by an Affiliate, the Affiliate
shall sign a written assurance of its compliance with this Agreement with
respect to such sales as required by Section 2.1 and shall pay the royalties
provided in this Paragraph 3.1(d) on Net Sales by the Affiliate.


(v)           In the event LICENSEE or an Affiliate is required to pay royalties
to one or more third parties for patent rights necessary to make, use or sell
Licensed Products, and the total royalties payable by LICENSEE or the Affiliate
exceed [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]of Net
Sales, then LICENSEE and the Affiliate may deduct [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] from the earned royalties payable to Cornell
for every $1.00 LICENSEE or the Affiliate actually pays to said third parties
above the [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] of Net Sales; provided, however, in no event shall the amount
payable to Cornell be less than [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] of the amount otherwise due.
 
(e)           a percentage of all Sublicense fees received by LICENSEE from its
Sublicensees that are not earned royalties according to the following schedule:
 
Percentage of Sublicensee 
  Events achieved by
fee payable to Cornell
  LICENSEE prior to  issuance     of Sublicense by LICENSEE

 
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


(f)            on each and every Sublicense royalty payment received by LICENSEE
from its Sublicensees on sales of Licensed Product by Sublicensee, royalties
based on the royalty rate in Paragraph  3.1(d) as applied to Net Sales of
Sublicensee; provided that such royalty rates shall be subject to reduction
under subparagraph (v) with respect to royalties paid to one or more third
parties by the Sublicensee for patent rights necessary to make, use or sell
Licensed Products if the total royalties payable by the Sublicensee exceed
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] of
Net Sales.
 
(g)           beginning the calendar year of commercial sales of the first
therapeutic License Product by LICENSEE, its Sublicensee, or an Affiliate and if
the total earned royalties paid by LICENSEE and its Affiliates under Paragraphs
3.1(d) and (f) to Cornell in any such year cumulatively amounts to less than
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
 
8

--------------------------------------------------------------------------------

 


All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(g)
above shall be paid by LICENSEE and/or its applicable Affiliates pursuant to
Paragraph 4.3 and shall be delivered by LICENSEE to Cornell as noted in
Paragraph 10.1.


3.2  Patent Costs.  LICENSEE shall reimburse Cornell all past (prior to the
Effective Date) and future (on or after the Effective Date) Patent Costs
incurred in the Territory within thirty (30) days following the date an itemized
invoice is sent from Cornell to LICENSEE.


[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


3.3  Due Diligence.


(a)           LICENSEE shall, either directly or through its Affiliate(s) and/or
Sublicensee(s):


(i)  diligently proceed with the development, manufacture and sale of Licensed
Products;


(ii)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


(iii)                      submit an IND covering at least one Licensed Product
to the United States FDA within eight (8) years after the Effective Date of this
Agreement;


(iv)                      have initiated preclinical toxicology studies for at
least one Licensed Product within six (6) years after the Effective Date of this
Agreement;


(v)                      market at least one therapeutic Licensed Product in the
United States within twelve (12) months after receiving regulatory approval to
market such Licensed Product, barring any unforeseen circumstances outside
LICENSEE’s (or its Affiliate’s or Sublicensee’s) control that would inhibit such
marketing;


(vi)                      market at least one cell-based Licensed Product for
the Research Market in the United States within twelve (12) months after the
Effective Date.


(vii)                     reasonably fill the market demand for Licensed
Products following commencement of marketing at any time during the term of this
Agreement; and


(viii)                    obtain all necessary governmental approvals for the
manufacture, use and sale of Licensed Products that LICENSEE or its Affiliates
or Sublicensees determine to market.
 
 
9

--------------------------------------------------------------------------------

 


(b)  If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.3(a)(i)-(vi), then Cornell shall have the right and option to either terminate
this Agreement or change LICENSEE's exclusive license to a nonexclusive license.
This right, if exercised by Cornell, supersedes the rights granted in Article 2.


(c)  If at any time during the Term, LICENSEE or an Affiliate or Sublicensee has
not begun a genuine product or business development program for at least one
therapeutic Licensed Product for any specific use within the licensed Field and
Cornell receives one ore more earnest offers to license Patent Rights and
Technology for said specific use, Cornell shall refer such offers to
LICENSEE.  If LICENSEE declines to grant Sublicenses on terms consistent with
the obligations of LICENSEE under this Agreement, and which provide a fair
sublicense fee and royalty to LICENSEE, to satisfy the market demand for said
specific use, Cornell may then exclude said specific use from the licensed Field
and license such rights to one or more third parties.


3.4  Research Support.  LICENSEE agrees to provide research support to Drs.
Daylon James and Sina Rabbany to further develop Invention at Cornell in the
average amount of [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] total costs per year for three (3) years under a Sponsored Research
Agreement to be negotiated by LICENSEE with the Office of Research and Sponsored
Programs at Weill Cornell Medical College and be effective before the first
anniversary of this Agreement.
 
ARTICLE 4.  REPORTS, RECORDS AND PAYMENTS


4.1  Reports.


(a)  Development Reports.  Beginning six months after Effective Date and ending
on the date of first commercial sale of a Licensed Product in the United States,
LICENSEE shall report to Cornell progress covering LICENSEE's (and Affiliate's
and Sublicensee's) activities and efforts in the development of rights granted
to LICENSEE under this Agreement for the preceding six months. The report shall
include, but not be limited to, activities and efforts to develop and test all
Licensed Products and obtain governmental approvals necessary for marketing the
same.  Such semi-annual reports shall be due within sixty days of the reporting
period and shall use the form as provided herein as Appendix A.  Such reports
shall be deemed Confidential Information of LICENSEE and/or its Affiliate or
Sublicensee and shall be handled with the same degree of confidentiality and
secrecy as is required for Cornell’s Confidential Information under Section
10.2.


(b)  Commercialization Reports.  After the first commercial sale of a Licensed
Product anywhere in the world, LICENSEE shall submit to Cornell quarterly
reports on or before each February 28, May 31, August 31 and November 30 of each
year.  Each report shall cover LICENSEE's most recently completed calendar
quarter and shall show:
 
(i)  the gross sales and Net Sales (as defined in Paragraph 1.11) of LICENSEE
and its Sublicensees and its Affiliates not reporting separately during the most
recently completed calendar quarter and the royalties, in US dollars, payable
with respect thereto;
 
 
10

--------------------------------------------------------------------------------

 


                                (ii)  the number of each type of Licensed
Product sold;


(iii)  sublicense fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;


(iv) the method used to calculate the royalties;


(v)  the exchange rates used;


(vi) relevant business and corporate development efforts relating to the rights
granted in this Agreement.


LICENSEE shall provide the above information using the form as shown in Appendix
B and include information on the date of the first commercial sale of each
additional Licensed Product or in each additional country.


Any Affiliate that sells a Licensed Product may submit its own quarterly reports
or its sales information may be included in LICENSEE’S quarterly reports.  If an
Affiliate reports separately, the Affiliate’s report must include the contract
number of this Agreement.


If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.


4.2  Records & Audits.


(a)  LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense fees received under this Agreement.  Such records shall
be retained by LICENSEE or its Affiliates and Sublicensees for at least
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] years
following a given reporting period.


(b)  LICENSEE’S and Affiliate’s records shall be available during normal
business hours for inspection at the expense of Cornell by a Certified Public
Accountant selected by Cornell and in compliance with the other terms of this
Agreement for the sole purpose of verifying reports and payments or other
compliance issues. Such inspector shall not disclose to Cornell any information
other than information relating to the accuracy of reports and payments made
under this Agreement or other compliance issues.  In the event that any such
inspection shows an under reporting and underpayment in excess of [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] for any twelve-month
(12-month) period, then LICENSEE shall pay the cost of the audit as well as any
additional consideration that would have been payable to Cornell had the
LICENSEE reported correctly, [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]
 
 
11

--------------------------------------------------------------------------------

 


4.3  Payments.


(a)  All fees, reimbursements and royalties due Cornell shall be paid in United
States dollars and all checks shall be made payable to "Cornell University",
referencing Cornell's taxpayer identification number, [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission], and sent to Cornell according
to Paragraph 10.1 (Correspondence). When Licensed Products are sold in
currencies other than United States dollars, LICENSEE shall first determine the
earned royalty in the currency of the country in which Licensed Products were
sold and then convert the amount into equivalent United States funds, using the
exchange rate quoted in the Wall Street Journal on the last business day of the
applicable reporting period.


(b)           Royalty Payments.


(i)  Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party purchaser; provided, however that
Sublicense royalties shall accrue when LICENSEE receives from the Sublicensee
the royalty payment on which such sublicense royalty to Cornell is owed.


(ii)  LICENSEE shall pay earned royalties quarterly on or before February 28,
May 31, August 31 and November 30 of each calendar year.  Each such payment
shall be for earned royalties accrued within LICENSEE's most recently completed
calendar quarter.


 
(iii)
Royalties earned on sales occurring or under Sublicenses granted pursuant to
this Agreement in any country outside the United States [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]



(iv)  If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a Sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to Cornell into US currency and shall pay Cornell
directly from its US sources of fund for as long as the legal restrictions
apply.


(v)  In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision.  LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision, or that are based
on the use of Technology.
 
 
12

--------------------------------------------------------------------------------

 


(c)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
ARTICLE 5.  PATENT MATTERS


5.1  Patent Prosecution and Maintenance.


(a)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


(b)  Cornell shall amend any patent application in Patent Rights to include
claims reasonably requested by LICENSEE to protect the products contemplated to
be sold as Licensed Products by LICENSEE under this Agreement.


(c)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
(d)  LICENSEE shall apply for an extension of the term of any patent in Patent
Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law.  LICENSEE shall prepare all documents for such application, and
Cornell shall execute such documents and to take any other additional action as
LICENSEE reasonably requests in connection therewith.


5.2  Patent Infringement.


(a)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
(b)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


(c)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


(d)  [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


(e)  Any agreement made by LICENSEE for purposes of settling litigation or other
dispute shall comply with the requirements of Section 2.2 (Sublicenses) of this
Agreement.


(f)  Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the lawsuit
(unless such lawsuit is being jointly prosecuted by the parties).  No
settlement, consent judgment or other voluntary final disposition of a lawsuit
for infringement may be entered into without the consent of both LICENSEE and
Cornell, which consent shall not unreasonably be withheld or delayed.
 
 
13

--------------------------------------------------------------------------------

 


(g)  Any litigation proceedings will be controlled by the party bringing the
lawsuit, except that CRF and Cornell may be represented by counsel of its choice
in any lawsuit brought by LICENSEE.


5.3  Patent Marking.  LICENSEE shall mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws.
 
ARTICLE 6.  GOVERNMENTAL MATTERS


6.1  Governmental Approval or Registration.  If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, LICENSEE shall assume all legal
obligations to do so.  LICENSEE shall notify Cornell if it becomes aware that
this Agreement is subject to a United States or foreign government reporting or
approval requirement.  LICENSEE shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.  Cornell shall, , cooperate with
LICENSEE in such notification, approval, or registration process.


6.2  Export Control Laws.  LICENSEE shall observe all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.
 
ARTICLE 7.  TERMINATION OF THE AGREEMENT


7.1 Termination by Cornell.


(a) If LICENSEE fails to perform or violates any term of this Agreement, then
Cornell may give written notice of default ("Notice of Default") to LICENSEE. If
LICENSEE fails to cure the default within thirty (30) days of the Notice of
Default, Cornell may terminate this Agreement and the license granted herein by
a second written notice ("Notice of Termination") to LICENSEE. If a Notice of
Termination is sent to LICENSEE, this Agreement shall automatically terminate on
the effective date of that notice. Termination shall not relieve LICENSEE of its
obligation to pay any fees owed at the time of termination and shall not impair
any accrued right of Cornell.


7.2  Termination by LICENSEE.


(a)  LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a ninety (90)-day written notice to Cornell. Said notice
shall state LICENSEE’s reason for terminating this Agreement.
 
 
14

--------------------------------------------------------------------------------

 


(b)  Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to Cornell or action by LICENSEE prior to the time
termination becomes effective. Termination shall not affect in any manner any
rights of Cornell or CRF arising under this Agreement prior to termination.


7.3  Survival on Termination.  The following Paragraphs and Articles shall
survive the termination of this Agreement:
 
(a)          Article 4 (REPORTS, RECORDS AND PAYMENTS); provided, that Section
4.1(b) shall survive only as to the periods prior to the date of termination,
plus the period during which any post-termination sales under Section 7.4 occur;


(b)          Paragraph 7.4 (Disposition of Licensed Products on Hand);
 
(c)          Paragraph 8.2 (Indemnification);


(d)          Article 9 (USE OF NAMES AND TRADEMARKS);
 
(e)          Paragraph 10.2 hereof (Secrecy);
 
(f)           Paragraph 10.5 (Failure to Perform); and
 
(g)          Paragraph 10.12 (Third Party Beneficiary).


7.4  Disposition of Licensed Products on Hand.  Upon termination of this
Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of one hundred and twenty (120) days of the
effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sublicensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.


7.5  Grant Back to Cornell. If LICENSEE files any patent applications or has
patents issued based on work made possible by the use of Patent Rights prior to
termination ("Enabled Patent Rights"), and the Enabled Patent Rights cannot be
practiced without the use of Patent Rights licensed to LICENSEE under this
Agreement, upon termination of this Agreement for any reason and by either party
prior to the natural expiration of the Term LICENSEE shall notify Cornell of the
Enabled Patent Rights and shall further grant to Cornell a fully paid-up,
irrevocable, non-exclusive license to the Enabled Patent Rights with the right
to grant sublicenses to third parties.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 8.  LIMITED WARRANTY AND INDEMNIFICATION


8.1  Limited Warranty.

(a)           Cornell warrants that it has the lawful right to grant this
license.


(b)           The license granted herein is provided “AS IS” and without
WARRANTY OF MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or
any other warranty, express or implied. Cornell makes no representation or
warranty that the Licensed Product, Licensed Method or the use of Patent Rights
or Technology will not infringe any other patent or other proprietary
rights.  To the best of its knowledge, Cornell represents that (a) it has not
received any notice or claim alleging, and it has no actual knowledge that, any
of the Patent Rights or Technology infringes any patent or trade secret of any
third party, and (b) it has no actual knowledge that any of the Patent Rights or
Technology is being used or infringed by any third party within the Field.


(c)           In no event shall Cornell or CRF be liable for any incidental,
special or consequential damages resulting from exercise of the license granted
herein or the use of the Invention, Licensed Product, Licensed Method or
Technology.


(d)           Nothing in this Agreement shall be construed as:


(i)             a warranty or representation by Cornell or CRF as to the
validity or scope of any Patent Rights;


(ii)            a warranty or representation that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or shall be
free from infringement of patents of third parties;


(iii)           an obligation to bring or prosecute actions or suits against
third parties for patent infringement except as provided in Paragraph 5.2
hereof;


(iv)           conferring by implication, estoppel or otherwise any license or
rights under any patents of CRF or Cornell other than Patent Rights as defined
in this Agreement, regardless of whether those patents are dominant or
subordinate to Patent Rights;


(v)            an obligation to furnish any know-how not provided in Patent
Rights and Technology; or


(vi)           an obligation to update Technology.


8.2  Indemnification.


(a)           LICENSEE shall indemnify, hold harmless and defend CRF, Cornell,
its officers, employees, and agents; the sponsors of the research that led to
the Invention; and the Inventors of the patents and patent applications in
Patent Rights and their employers against any and all claims, suits, losses,
damage, costs, fees, and expenses resulting from or arising out of exercise of
this license or any Sublicense.  This indemnification shall include, but not be
limited to, any product liability.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           LICENSEE, at its sole cost and expense, shall insure its
activities in connection with the work under this Agreement and obtain, keep in
force and maintain insurance or an equivalent program of self insurance as
follows:


(i)            comprehensive or commercial general liability insurance
(contractual liability included) with limits of at least: [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]
 
(ii)           the coverage and limits referred to above shall not in any way
limit the liability of LICENSEE.


(c)           LICENSEE shall, within ninety (90) days of Effective Date, furnish
Cornell with certificates of insurance showing compliance with all requirements.
Such certificates shall: (i) provide for thirty (30) day advance written notice
to Cornell of any modification; (ii) indicate that Cornell and HHMI have been
endorsed as an additionally insured party under the coverage referred to above;
and (iii) include a provision that the coverage shall be primary and shall not
participate with nor shall be excess over any valid and collectable insurance or
program of self-insurance carried or maintained by Cornell.


(d)           Cornell shall notify LICENSEE in writing of any claim or suit
brought against CRF or Cornell in respect of which Cornell intends to invoke the
provisions of this Article. LICENSEE shall keep Cornell informed on a current
basis of its defense of any claims under this Article.


HHMI, and its trustees, officers, employees, and agents (collectively, “HHMI
Indemnitees”), will be indemnified, defended by counsel acceptable to HHMI, and
held harmless by LICENSEE from and against any claim, liability, cost, expense,
damage, deficiency, loss, or obligation, of any kind or nature (including,
without limitation, reasonable attorneys’ fees and other costs and expenses of
defense) (collectively, “Claims”), based upon, arising out of, or otherwise
relating to this Agreement, including without limitation any cause of action
relating to product liability. The previous sentence will not apply to any Claim
that is determined with finality by a court of competent jurisdiction to result
solely from the gross negligence or willful misconduct of an HHMI Indemnitee.


 
ARTICLE 9.  USE OF NAMES AND TRADEMARKS


9.1  Nothing contained in this Agreement confers any right to use in
advertising, publicity, or other promotional activities any name, trade name,
trademark, or other designation of either party hereto (including contraction,
abbreviation or simulation of any of the foregoing). Unless required by law, or
reasonably required under rules of disclosure issued by the U.S. Securities and
Exchange Commission or in the normal course of conducting its business including
sublicensing the Patent Rights, the use by LICENSEE of the name, "Cornell
University" or "Cornell Research Foundation" is prohibited, without the express
written consent of Cornell.
 
 
17

--------------------------------------------------------------------------------

 


9.2  Cornell may disclose to the Inventors the terms and conditions of this
Agreement upon their request. If such disclosure is made, Cornell shall request
the Inventors not disclose such terms and conditions to others.


9.3  Cornell may acknowledge the existence of this Agreement and the extent of
the grant in Article 2 to third parties, but Cornell shall not disclose the
financial terms of this Agreement to third parties, except where CRF or Cornell
is required by law or the order of a court of competent jurisdiction to do so.


9.4  LICENSEE may acknowledge or make press releases regarding the existence of
this Agreement and the extent of the grant in Article 2 but LICENSEE shall not
disclose the financial terms of this Agreement except (a) in reports filed with
the Securities and Exchange Commission, which have been financially redacted to
the extent permitted by the Securities and Exchange Commission pursuant to an
application for confidential treatment, (b) where LICENSEE is otherwise required
by law or the order of a court of competent jurisdiction to do so, or (c) in
connection with any lawsuit to enforce any right or obligation under this
Agreement.


9.5  LICENSEE acknowledges that under HHMI policy, LICENSEE may not use the name
of HHMI or of any HHMI employee (including Dr. Shahin Rafii) in a manner that
reasonably could constitute an endorsement of a commercial product or service;
but that use for other purposes, even if commercially motivated, is permitted
provided that (1) the use is limited to accurately reporting factual events or
occurrences, and (2) any reference to the name of HHMI or any HHMI employees in
press releases or similar materials intended for public release is approved by
HHMI in advance.
 
ARTICLE 10.  MISCELLANEOUS PROVISIONS


10.1  Correspondence.  Any notice, invoice or payment required to be given to
either party under this Agreement shall be deemed to have been properly given
and effective:


(a)  on the date of delivery if delivered in person;


(b)  on the date of successful transmission if sent by facsimile,


(c) one (1) day after the successful transmission in pdf file format if sent by
electronic mail using the Internet; or


(d)  five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.
 
 
18

--------------------------------------------------------------------------------

 


If sent to LICENSEE:


BioTime, Inc.
1301 Harbor Bay Parkway
Alameda CA 94502


Attention: Michael West
TEL: 510-350-2940
FAX: 510-521-3389
EMAIL: mwest@biotimemail.com


If sent to Cornell:


For all correspondence except payments -
Cornell Center for Technology Enterprise and Commercialization
Attention: Executive Director
395 Pine Tree Road, Suite 310
Ithaca, NY 14850
FAX:           607-254-5454
TEL:           607-254-5236
EMAIL: cctec-contracts@cornell.edu


For all payments -


If sent by mail:


Cornell Center for Technology Enterprise and Commercialization
PO Box 6899
Ithaca, NY 14850-6899


If remitted by electronic payments via ACH or Fed Wire:
 
[*Certain information has
been omitted under a
request for confidential
treatment, and the
omitted information has
been filed with the
Commission]
 
A FAX copy of the transaction receipt shall be sent to Associate Director for
Finance and Operations at: [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]. LICENSEE is responsible for all bank charges of wire
transfer of funds for payments. The bank charges shall not be deducted from
total amount due to Cornell.
 
 
19

--------------------------------------------------------------------------------

 


10.2  Secrecy.


(a) "Confidential Information" shall mean information, including Technology,
relating to the Invention and disclosed by Cornell to LICENSEE during the term
of this Agreement, which if disclosed in writing shall be marked "Confidential",
or if first disclosed otherwise, shall within thirty (30) days of such
disclosure be reduced to writing by Cornell and sent to LICENSEE:


(b)  LICENSEE shall:
 
(i)  use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;
 
                            (ii)  safeguard Confidential Information against
disclosure to others with the same degree of care as it exercises with its own
data of a similar nature;
 
                            (iii)  not disclose Confidential Information to
others (except to employees, agents or consultants of LICENSEE or its Affiliates
or Sublicensees who are bound to LICENSEE by a like obligation of
confidentiality) without the express written permission of Cornell, except that
LICENSEE shall not be prevented from using or disclosing any of the Confidential
Information that:
 
 
(A)
LICENSEE can demonstrate by written records was previously known to it;



 
(B)
is now, or becomes in the future, public knowledge other than through acts or
omissions of LICENSEE;

 
 
(C)
is lawfully obtained by LICENSEE from sources independent of Cornell;



 
(D)
is required to be disclosed by law or a court of competent jurisdiction; or



 
(E)
is disclosed to a third party who has entered into a written agreement to use
and maintain the confidentiality of Confidential Information in connection with
a (i) prospective Sublicense, (ii) a prospective merger or consolidation with or
investment in or joint venture with LICENSEE or any Affiliate or
Sublicensee,  (iii) a prospective agreement for the research and development of
a Licensed Product, or (iv) a prospective agreement to manufacture, sell,
market, or distribute any Licensed Product.

 
 
20

--------------------------------------------------------------------------------

 
 
(c)  The secrecy obligations of LICENSEE with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.


10.3  Assignability.  This Agreement may be assigned by Cornell, but is personal
to LICENSEE and subject to LICENSEE’S rights to assign rights and obligations to
Affiliates and to sublicense rights to Sublicensees, is assignable by LICENSEE
only with the written consent of Cornell, which consent shall not be
unreasonably withheld or delayed.


10.4  No Waiver.  No waiver by either party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.


10.5  Failure to Perform.  In the event of a failure of performance due under
this Agreement and if it becomes necessary for either party to undertake legal
action against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney's fees in addition to costs and necessary
disbursements.


10.6  Governing Laws.  THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, but the scope and validity of
any patent or patent application shall be governed by the applicable laws of the
country of the patent or patent application.


10.7  Force Majeure.  A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters.  When such events have abated, the non-performing party's obligations
herein shall resume.


10.8  Headings.  The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.


10.9  Entire Agreement.  This Agreement embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof.


10.10  Amendments.  No amendment or modification of this Agreement shall be
valid or binding on the parties unless made in writing and signed on behalf of
each party.


10.11  Severability.  In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.
 
 
21

--------------------------------------------------------------------------------

 


10.12  Third Party Beneficiary. HHMI is not a party to this Agreement and has no
liability to any licensee, sublicensee, or user of anything covered by this
Agreement, but HHMI is an intended third-party beneficiary of this Agreement and
certain of its provisions are for the benefit of HHMI and are enforceable by
HHMI in its own name.
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, both Cornell and LICENSEE have executed this Agreement, in
duplicate originals, by their respective and duly authorized officers on the day
and year written.
 

BIOTIME, INC.:   CORNELL UNIVERSITY:       By: /s/ Michael D. West   By: /s/
Alan S. Paau  
(Signature of an authorized officer)
   
(Signature of an authorized officer)
      Name:   Michael D. West   Alan S. Paau, M.B.A, Ph.D.       Title:  CEO  
Vice Provost for Technology Transfer and Economic Development
      Date: 8/30/2011   Date:  8/23/2011       ATTEST:     ATTEST:         By: 
 /s/ Andrea Park   By:  /s/ Annie Cheng  
(Signature of a witness)
   
(Signature of a witness)
      Name:  Andrea Park   Name:  Annie Cheng       Date:     8/30/2011   Date:
 8/23/2011

 
 
23

--------------------------------------------------------------------------------

 
 
Appendix A - DEVELOPMENT REPORT
 
Company Name
 
CCTEC Agreement No
Your Reference No
Reporting Period   ( mm / dd / yyyy )
 
From   ______ / ______ / ______  Through   _____ / ______ / _____
EXPECTED or ACTUAL ( mm / dd / yyyy )
Date of first sale of
Licensed Product(s)    ______ / ______ / ______
Please Check One
 
Your Company Has:      o  less than 500 employees worldwide      o  500 or more
employees worldwide

 
For the reporting period prescribed in the agreement, please provide detailed
answers to the questions listed below. Please attach a separate report to this
sheet if necessary.
 
 1. Summary of work completed during the reporting period
 
 
 
 
 
 
 
 

 
 2. Summary of work in progress
 
 
 
 
 
 
 
 

 
 3. Current schedule of anticipated events or milestones, e.g. First round of
financing, Phase 1 Clinical trials, etc.
 
 
 
 
 
 
 

 
 
24

--------------------------------------------------------------------------------

 
 
 4. Market plans for Introduction of Licensed Product(s)
 
 
 
 
 
 

 
 5. Summary of resources (dollar value) spent in the reporting period.
 
 
 
 
 
 
 

 
 6.  Pipeline for  Licensed Products
 Product
 Name
 
 Developmental
 Stage
 
 Product
 Name
 
 Developmental
 Stage
 
 Product
 Name
 
 Developmental
 Stage
 
 Product
 Name
 
 Developmental
 Stage
 

 
 Report Prepared & Approved By
 Name  ( Please Print )
 Title
 Email
 
 
 Signature
 Date ( mm / dd / yyyy )
 
 _______ / _______ / ___________

 
 
25

--------------------------------------------------------------------------------

 
 
Appendix B - Commercialization Report
 
Company Name
 CCTEC Agreement No
Your Reference No
Reporting Period   ( mm / dd / yyyy )
 
From   _______ / _______ / _____________  Through   _______ / _______ /
____________
 EXPECTED or ACTUAL ( mm / dd / yyyy )
 Date of first sale of
 Licensed Product(s)   ________ / ________ / ____________
Please list all trade names for product(s) incorporating licensed rights whether
or not you had sales during this reporting period.
 
 



CCTEC Docket #
Country
Number of Units Sold
Gross Sales by Country
Net Sales by Country*
( A )
Royalty Rate*
( B )
 
Total Royalties by Country
( A * B )
             
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
              Royalty Subtotal           Minimum Royalty Payment*          
Total Royalty Owed        
  Total Sublicense Fees*
(if applicable)        
          Total Payment  

 
* Please refer to the license agreement for:
·   applicable royalty rate, please provide as decimal;
·   how Net Sales should be calculated;
·   applicable share of sublicense fees;
·   application of minimum royalty rate
·    If sales were in a currency other than United States Dollars, please
specify exchange rate used
 
 
26

--------------------------------------------------------------------------------

 
 
Sublicense Activity (if applicable)
 Number of sublicenses granted during the reporting period
   
 Number of sublicenses terminated or expired during the reporting period
 
 Granted Sub-Licensee Company Name(s) (please list below)
 
 Terminated Sub-Licensee Company Name(s) (please list below)
 
   
 
   
 
               
 Total Number of active sublicenses during reporting period
   

 
 Other Licensed Products in the pipeline
 Product
 Name
 
 Developmental Stage
 
 Product
 Name
 
 Developmental Stage
 
 Product
 Name
 
 Developmental Stage
 
 Product
 Name
 
 Developmental Stage
 

 

 Are Licensed Product(s) Manufactured in the US?
o Yes o No
 If No, please list countries where Licensed Product(s) is manufactured
 Product
 Name
 
 Countries
  
 Product
 Name
 
 Countries
 
 Product
 Name
 
 Countries
 
 Product
 Name
 
 Countries
 

 
 
27

--------------------------------------------------------------------------------

 
 
Report Prepared & Approved By
 Name  ( Please Print )
 Title
 Email
 
 Signature
 Date ( mm / dd / yyyy )
 
_________ / _________ / ______________



 
 28

--------------------------------------------------------------------------------